Exhibit 10.16

 

 

EXECUTION VERSION

 

BILL OF SALE

 

This Bill of Sale (this “Bill of Sale”) is made as of this 30th day of November,
2012, by and between SNC Holdings Corp., a Delaware corporation (“Seller”), and
VTQ IP Holding Corporation, a Delaware corporation (“IP Holdco”) and
wholly-owned subsidiary of VeriTeQ Acquisition Corporation (d/b/a VeriTeQ
Corporation), a Florida corporation (“Buyer”)

 

WHEREAS, Seller and Buyer have entered into an Asset Purchase Agreement, dated
as of November 30, 2012 (the “Purchase Agreement”), pursuant to which, and
subject to the terms and conditions set forth therein, (i) Seller has agreed,
among other things, to assign, transfer, convey and deliver to IP Holdco all of
Seller’s right, title and interest in, and to, the Purchased Assets constituting
Intellectual Property (the “Intellectual Property”), and (ii) IP Holdco has
agreed, among other things, to accept the assignment, transfer, conveyance and
delivery of the Intellectual Property.

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings given to such terms in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.

Seller hereby irrevocably and unconditionally assigns, transfers, conveys and
delivers to IP Holdco, for IP Holdco’s own use and benefit forever, all of
Seller’s right, title and interest in, and to, the Intellectual Property, free
and clear of any Encumbrance (other than those created under the Security
Agreement).

 

2.

For the aforesaid consideration, Seller hereby irrevocably (i) constitutes and
appoints IP Holdco as the true and lawful attorney of Seller, with full power of
substitution, and (ii) gives and grants unto IP Holdco full power and authority,
in the name of Seller, at any time and from time to time, (a) to demand, sue
for, recover, receive, compound, acquit, release and discharge any and all
rights, demands, moneys, claims and choses in action of every kind and
description whatsoever, arising out of, incident to or in connection with the
Intellectual Property, and (b) to execute or perform such other acts concerning
the Intellectual Property, with like power of Seller and as fully as Seller
could or might have done. Seller agrees that the foregoing powers are coupled
with an interest and are, and shall be, irrevocable by Seller, whether by virtue
of Seller’s dissolution or any other reason. Seller further agrees that IP
Holdco shall retain, for its own account, any amounts collected pursuant to the
foregoing powers, including any sums payable as interest in respect thereof, and
Seller agrees to pay IP Holdco, when received, any amounts which shall be
received by Seller after the date hereof in respect of any Intellectual Property
hereby sold, transferred, assigned and delivered to IP Holdco.

 

3.

Seller agrees that, at any time, and from time to time, after delivery hereof,
upon request of IP Holdco, it will duly execute, acknowledge and deliver, or
will cause to be duly executed, acknowledged and delivered, all such further
documents or other instruments of transfer as may be required for the sale,
transfer, conveyance and delivery of the Intellectual Property to IP Holdco.

 

 
 

--------------------------------------------------------------------------------

 

 

4.

This Bill of Sale shall be governed by and construed and enforced in accordance
with the laws of the State of New York, applicable to agreements made, and to be
performed, entirely within such State, without regard to the conflict of law
principles thereof, and the other terms and provisions of Article VII of the
Purchase Agreement.

 

5.

This Bill of Sale may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Bill of Sale delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Bill of Sale.

 

6.

This Bill of Sale is being executed and delivered pursuant and subject to the
Purchase Agreement. Nothing in this Bill of Sale shall, or shall be deemed to,
defeat, limit, alter, impair, enhance or enlarge any right, obligation, claim or
remedy created by the Purchase Agreement. In the event of any conflict between
this Bill of Sale and the Purchase Agreement, the Purchase Agreement shall
control.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES CONTAINED ON FOLLOWING PAGES]

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties have caused this Bill of Sale to be
executed as of the date first written above by the respective officers thereunto
duly authorized.

 

 

SNC HOLDINGS CORP.

   

By:

/s/ J. Gelles  

Name:

J. Gelles   Title: President

 

 

 

 

ACKNOWLEDGED AND AGREED

TO AS OF THE DATE FIRST

WRITTEN ABOVE:

   

VTQ IP HOLDING CORPORATION

   

By:

/s/ Scott Silverman  

Name:

Scott Silverman  

Title:

CEO

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO BILL OF SALE - VTQ IP HOLDING CORPORATION]